Citation Nr: 1436260	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  07-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 26, 1973 to December 27, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a Travel Board hearing in March 2010.  A transcript of the hearing is associated with the Veteran's claims file.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer a member of the Board.  The Veteran was offered an opportunity to testify at another hearing, which he declined.   

This matter was previously before the Board in April 2011, May 2013, and December 2013 when it was remanded for additional development.  In August 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  The requested opinion and has been provided and associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1. The record contains clear and unmistakable evidence that the Veteran had a low back disability that preexisted his entry into active service in November 1973.

2.  There is evidence that the Veteran experienced increased back symptomatology during his active service.

3.  The Veteran's preexisting low back disability was aggravated by his active service.

CONCLUSION OF LAW

The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's arthritis of the lumbar spine, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.  

Treatment records from May 1973 show that the Veteran was treated for complaints of "back pain and abdominal pain which the patient related to jumping off of a four to five foot truck, landing on concrete".  This was prior to his active duty service.  X-ray imaging from that time revealed "questionable narrowing between L4 and L5."  A VA examiner opined in February 2014 that there was sufficient showing that the Veteran had a low back disability upon entering service.  Thus, while a low back disability was not noted on entrance examination, the Board finds that clear and unmistakable evidence has been presented to show that the Veteran's had a preexisting low back disability (narrowing at L4 and L5) prior to enlistment.  See 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  See also Cotant v. Principi, 17 Vet. App. 116 (2003)  (clear and unmistakable evidence "is an 'onerous' evidentiary standard requiring that the conclusion be 'undebatable.'")  The Veteran does not argue the contrary.

With respect to the question of whether there was aggravation of the preexisting disability, there is sufficient evidence of complaints of back to show increased symptomatology.  The February 2014 VA examiner noted that "the requirements for basic training are strenuous."   In an addendum opinion dated in June 2014, the same examiner clarified that, after reviewing the claims file, the strenuous requirement for basic training "may have resulted in some aggravation" of the Veteran's spine disability.  He found that post-service events are "more responsible for his present problem than his incident during Basic Training."  Given the fact that the examiner could not provide a more definitive opinion (undebatable evidence that there was no aggravation during service), the Board finds that it is at least possible that the Veteran's preexisting low back disability was aggravated by his active service.    The second prong of the presumption of soundness has not been rebutted.  See Horn.

Thus, in light of the medical opinions from the VA physician, the Board finds that service connection for the Veteran's arthritis of the lumbar spine is warranted. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER


Entitlement to service connection for degenerative joint disease of the lumbar spine is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


